             Case 1:20-cv-01395-AJN Document 31 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                          6/19/2020
SOUTHERN DISTRICT OF NEW YORK




   Global Art Exhibitions, Inc.,

                             Plaintiff,                                  20-CV-1395 (AJN)

                     –v–                                                       ORDER

  Kuhn & Bulow Italia Versicherungsmakler GmbH,
  et al.,

                             Defendants.



ALISON J. NATHAN, District Judge:

           In light of the status update on service, the initial pre-trial conference currently scheduled

for July 17, 2020 is hereby adjourned sine die. Plaintiff should file a status update on service by

September 15, 2020 or once Plaintiff has filed proof service on each Defendant, whichever is

earlier.

           SO ORDERED.

              19 2020
 Dated: June _____,
        New York, New York                            ____________________________________
                                                                ALISON J. NATHAN
                                                              United States District Judge




                                                         1
